Mr. President, at the
outset, I have the pleasure to extend my most sincere
congratulations and best wishes to you and your
friendly country of Gabon on the occasion of your
election to the presidency of the General Assembly at
its fifty-ninth session and to wish you every success in
your work. May I take this opportunity to thank your
predecessor, His Excellency Mr. Julian Hunte, Minister
of Foreign Affairs of the friendly country of Saint
Lucia, for the intensive efforts he exerted during his
presidency of the last session.
I also would like to take this opportunity to
express my country’s appreciation to Secretary-General
Kofi Annan for the great efforts he has made to
enhance and strengthen the role of the United Nations
in maintaining international peace and security.
Since the signing of the Charter in 1945 in San
Francisco, the United Nations has played a vital role in
addressing many international political, economic,
social and humanitarian issues.
Our world today is witnessing the interlinking of
different issues in politics and in regional and
international security with other issues of development,
the environment, culture, women and human rights. As
a result, international interests have become
interwoven and the distinction between local and
international questions has almost vanished in light of
the spread of globalization. People need the United
Nations now more than they did a half a century ago.
With newly developed understanding, they have a
greater day-to-day need to keep up with the modern
developments of the twenty-first century and the spirit
of the age, led by multilateral diplomacy, which looks
at both present and inherited problems from a new
practical perspective and understanding. The idea of
reforming the United Nations, including the collective
security system, is indeed an ambitious one. However,
we believe that its implementation is not an impossible
dream but a necessity. The international community
must respond, through innovative thinking, practical
methods and a collective determination, in order to
achieve democracy in international relations, maintain
the spirit of the Charter, and devise practical solutions
to national and regional conflicts and mitigate their
consequences for the development process in Member
States.
In that context, we would like to reiterate our
support for the efforts made by the Secretary-General
to reform the Organization and enhance its capacity to
shoulder its responsibilities and carry out it missions.
We look forward with great interest to the report
that the Secretary-General will present in December on
the outcome of the meetings of the High-Level Panel
on Threats, Challenges and Change. We hope that these
results and recommendations will not only meet the
hopes of the peoples of the world but will also be
sufficient to address the threats and problems that beset
international relations on all sides.
As reform and modernization of the United
Nations have become a goal for the majority of its
Members, by the same token, leaders and political
experts in many parts of the world, including the Arab
world, have become aware that reform and
modernization are important issues in their societies in
order to address the demands for change and the
movement of history, and that these issues must be
addressed with clear-sightedness and wisdom, to meet
25

the hopes and aspirations of the new generation for
progress and democratization.
As a result of that historic political awareness, the
reform and democratization process has made great
strides in the Kingdom of Bahrain. Bahrain has moved
rapidly in the building of democracy and the widening
of popular participation since the adoption of the
National Action Charter by the people of Bahrain on
14 February 2001, and municipal and parliamentary
elections in 2002.
It is clear that the call for reform and
democratization, which has become an important
contemporary element in international policy, has
become a demand of both industrialized countries and
of many developing countries as well. This year, the
President of the Group of Eight invited His Majesty
King Hamad bin Isa Al-Khalifa, the King of Bahrain,
to participate in its annual Summit held in Georgia,
United States, from 8 to 10 June last, in recognition of
His Majesty’s important role in the reform process and
the building of democracy in Bahrain.
The phenomenon of terrorism is a source of
concern for the international community, because of its
horrific spread to many different parts of the world.
Indeed, no region or country is immune. In that regard,
Bahrain reaffirms its condemnation of terrorism in all
its forms and manifestations, regardless of its sources
or motivation. We reassert that there can be no
justification whatsoever for terrorism, and that terrorist
acts are not condoned by any religion or belief.
Bahrain has condemned, and continues to
condemn, terrorist acts against countries and peoples
through which innocent lives are lost, and reaffirms its
solidarity with the brotherly Kingdom of Saudi Arabia
and its support for all measures it has taken to
overcome these criminal actions, which contradict the
principles and tenets of Islam, a religion of tolerance
and mercy. Bahrain also condemns and denounces all
terrorist acts around the world, including the events at
the school in Beslan, North Ossetia, in Russia.
In examining terrorism and its threats, it is
necessary to review its causes in order to limit its
destructive danger. Among those causes, we find
poverty, ignorance, backwardness, unemployment, a
culture of extremism, fundamentalism, ethnic
prejudice, feelings of national desperation and
frustration, and violations of human rights.
To address this terrorist phenomenon, and within
the framework of regional and international cooperation
to fight it, Bahrain and the other countries of the Gulf
Cooperation Council (GCC) this year signed the GCC
Anti-Terrorism Agreement, a further step in
overcoming this scourge, which must be eradicated.
Israel is increasing its oppressive measures and
practices in the occupied territories against the
Palestinian people. It does not respect or comply with
international law and international legality by taking
areas of Palestinian land in its construction of the so-
called barrier, which consolidates the occupation and
the settlements, and extinguishes hopes for an
independent Palestinian State — the legal and
inalienable right of the Palestinian people.
The international community today must take a
courageous stand in the face of these actions, in
particular following the advisory opinion of the
International Court of Justice delivered on 9 July 2004,
and General Assembly resolution ES-10/15 of 20 July
2004, which represent a triumph for international
legality and a clear condemnation of the building of the
separation wall, which contradicts the principles of
international law. The international community must
use that opinion to pressure Israel to end its occupation
of all Palestinian and Arab territories, including the
Syrian Golan Heights and the Lebanese Shaba’a Farms.
The Arab countries reaffirm their commitment to
the Arab peace initiative agreed at the Beirut Summit
in 2002, and reaffirmed by the most recent Arab
Summit in Tunis in 2004, which calls for a complete
Israeli withdrawal from all occupied Arab land and the
establishment of an independent Palestinian State with
Jerusalem as its capital, in accordance with the
resolutions of international legality, in particular
Security Council resolutions 242 (1967), 338 (1973),
1397 (2002) and 1515 (2003).
We call once again on the Quartet to resume its
efforts to promote the peace process, and we demand
that the Government of Israel fulfil its obligations
under the peace plan, as set out in the road map.
The situation in brotherly Iraq remains a continued
source of concern for the countries and peoples of the
region, in particular the violence and insecurity that
threaten it, despite continued efforts to maintain peace,
especially following the establishment of the Interim
Government, which took office on 28 June 2004, and
in spite of the transfer of sovereignty to Iraqi
26

authorities, the convening of the national conference
and steps taken towards the creation of an interim
National Legislative Council.
The upcoming stage requires that a vital and
effective role be played by the international community,
represented by the United Nations, which will bear the
heavy burden of supporting the interim Iraqi
Government and helping it to fulfil the tasks required
of it under Security Council resolution 1546 (2004).
Bahrain has on more than one occasion expressed
its support for efforts to maintain peace and security in
Iraq, and to create the conditions for the reconstruction
of the country and the maintenance of its unity. It also
reaffirmed its willingness to participate in Arab and
international efforts to rebuild Iraq and to maintain its
unity, sovereignty and territorial integrity.
The security and stability of the Arab Gulf region
is a matter of great concern to the Government of
Bahrain, which is constantly seeking peace and
stability in a region that has suffered greatly during the
past three decades. The Kingdom of Bahrain, which is
a member of the Arab Gulf Cooperation Council, calls
upon the Islamic Republic of Iran to work to peacefully
resolve the issue of the islands of Greater Tunb, Lesser
Tunb and Abu Musa, which belong to the United Arab
Emirates, either through serious bilateral negotiations
aimed at an agreement between the two neighbouring
countries or by arbitration.
Given the Kingdom of Bahrain’s follow-up of
efforts to achieve peace and reconciliation and to re-
establish stability in important regions of the Arab
world, we welcomed the Naivasha Agreement between
the Government of the Sudan and the Sudan People’s
Liberation Army. We are anxious to see an end to the
civil war there, which has taken a great toll in terms of
human life and material resources. Bahrain also
welcomed the agreement between the Sudan and the
United Nations aimed at ending the bloodshed in the
Darfur region, as well as the steps taken by the
Sudanese Government to implement its obligations in
accordance with the agreement that it signed with the
Secretary-General on 3 July.
Bahrain also expresses its support for the efforts
of the African Union, which is working with the
Sudanese Government with a view to resolving the
humanitarian crisis in Darfur. We affirm the
importance of respecting the Sudan’s sovereignty,
independence and territorial integrity. We call on the
Security Council to give the Government of the Sudan
sufficient time to deal with the crisis and offer the
necessary financial assistance to bring it to an end.
Mr. Khan (Bangladesh), Vice-President, took the
Chair.
Today more than ever we are committed to the
principles and purposes of the Charter. We now have a
deeper understanding of the need for a modernized and
more advanced Organization that is capable of taking
part in collective international action, of responding to
the changes and challenges of the twenty-first century
and of ensuring greater democracy in international
relations, equal rights among the peoples of the world
and equal sovereignty among States. It must also be
able to arrive at solutions for problems that may occur
in the future on the basis of international partnership,
so that any as yet unforeseen challenges facing
humanity in the coming decades can be dealt with.
Past mistakes and current failures should not
divert us from our ambitions for a better future — a
future free from the scourge of war, a future of peace
and justice, where human rights and the dignity of the
individual are respected; a future where resources are
developed and where society can progress, where greed
has been eliminated and where countries cooperate
within an advanced international order that promotes
the rule of law and disseminates the values of human
rights, generosity and justice, without prejudice,
arrogance or discrimination.